ALLOWABLE SUBJECT MATTER

Claims 1, 2, 4-7, 9-12, and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1 though the prior art teaches:  
a controller;
an analog-to-digital converter (ADC); a bleeder circuit; 
a battery pack including n single cells connected in series;
n isolation sampling switches; 
an auxiliary driving power supply, and
an opto-isolator; 
the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
wherein a second port of the opto-isolator and the controller are common-grounded, 
a third port of the opto-isolator is connected to the first output group of the controller, and a fourth port of the opto-isolator is connected to a positive electrode of the auxiliary driving power supply; and 
wherein a negative electrode of the auxiliary driving power supply is connected to the first input of the bleeder circuit.  

Regarding claim 7 though the prior art teaches:  
a controller; 

a battery pack including n single cells connected in series; 
n first isolation sampling switches; 
n second isolation sampling switches; 
an auxiliary driving power supply; 
a positive electrode of a respective single cell of the n single cells, and 
an opto-isolator.
the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
wherein a second port of the opto-isolator and the controller are common-grounded, 
a third port of the opto-isolator is connected to the first output group of the controller, and 
a fourth port of the opto-isolator is connected to a positive electrode of the auxiliary driving power supply; and 
wherein a negative electrode of the auxiliary driving power supply is connected to the second input of the ADC.  

Regarding claim 12 though the prior art teaches:  
a controller; 
a battery pack including n single cells connected in series; 
n equalization switches; and 
n equalization resistors; 
and opto-isolator.  

wherein a first port of the fifth transistor is connected to a first port of the second opto- isolator by using the first resistor, 
a second port of the fifth transistor is connected to the first port of the second opto-isolator, and 
a third port of the fifth transistor is connected to a fourth port of the second opto-isolator by using the equalization resistor; and 
wherein the first port of the second opto-isolator is connected to a negative electrode of a single cell corresponding to the second opto-isolator, 
a second port of the second opto-isolator is grounded, 
a third port of the second opto-isolator is connected to the second output group of the controller, and 
the fourth port of the second opto-isolator is connected to a positive electrode of the single cell corresponding to the second opto-isolator.  

Regarding claim 15 though the prior art teaches:  
a controller; 
a battery pack including n single cells connected in series; 
n equalization switches; and 
n equalization resistors; and
opto-isolator. 

wherein a first port of the sixth transistor is connected to a first port of the second opto- isolator by using the second resistor, 
a second port of the sixth transistor is connected to the first port of the second opto-isolator, and 
a third port of the sixth transistor is connected to a fourth port of the second opto-isolator by using the equalization resistor; and   
wherein the first port of the second opto-isolator is connected to a positive electrode of a single cell corresponding to the second opto-isolator, 
a second port of the second opto-isolator is grounded, 
a third port of the second opto-isolator is connected to the second output group of the controller, and 
the fourth port of the second opto-isolator is connected to a negative electrode of the single cell corresponding to the second opto-isolator.  

Claims 2, 4-6, 9-11, 14, and 16 is/are dependent of claim 1, 7, 12, and 15 and are allowable for the same reasons as claim 1, 7, 12, and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859